Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 4-12), covering claims 
4-12 in the reply filed on December 23, 2021 is acknowledged.

DETAILED ACTION
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.





Claim Objections
Claims 4 and 6-12 are objected to because of the following informalities: 
In Claim 4
“a piezoelectric actuator” should be --a monolithic piezoelectric actuator--
 “a bulk piezoelectric (PZT) material” should be --a monolithic bulk PZT piezoelectric material--
“the monolithic, bulk PZT material” should be --the monolithic bulk PZT piezoelectric material--
“a direct write micropatterning technique” should be --a direct write (maskless) micropatterning technique--
 “the starting bottom surface” should be –the opposing starting bottom surface--
“the respective starting bottom surface” should be --the opposing starting bottom surface--
In Claim 6
“the non-electrode containing starting top surface” should be --a non-electrode containing region of the starting top surface--
“the non-electrode containing starting bottom surface” should be --a non-electrode containing region of the opposing starting bottom surface--
In Claim 7
“the respective non-electrode containing regions” should be --the non-electrode containing region of the opposing starting bottom surface and the non-electrode containing region of the starting top surface--
In Claim 8
“a length, L, direction” should be --a length (L) in a length direction--
“a width, W and a height, H,” should be --a width (W) and a height (H),--
“H and W, H<<L” should be --H and W, and H<<L--
In Claim 9
“a plurality of monolithic, contiguous segments” should be --a plurality of monolithic contiguous segments--
“the length, L,” should be --a length (L)--
In Claim 10
“the length, L, direction” should be --a length (L) in a length direction--
In Claim 11
“a plurality of the actuators” should be --a plurality of the monolithic piezoelectric actuators--
In Claim 12
“a monolithic, bulk PZT device” should be --a monolithic bulk PZT device--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Koshikawa et al. (U.S. Patent No. 5,920,978; hereinafter “Koshikawa”).
Regarding claim 4, Koshikawa discloses a method for monolithically making a piezoelectric actuator (Figs. 27/30; [Abstract]), comprising: providing a bulk piezoelectric (PZT) material (Figs. 27/30, 166; [Column 16, lines 64-65]) that includes an electrode (Figs. 27/30, 168) disposed on (Figs. 27/30) a starting top surface (Figs. 27/30, starting top surface of 166) thereof and on (Figs. 27/30) an opposing starting bottom surface (Figs. 27/30, opposing starting bottom surface of 166) thereof, and using (Figs. 27/30; [Column 17, line 18]) a direct write micropatterning technique (Figs. 27/30; [Column 15, line 65]; [Column 17, line 18]) to remove (Fig. 30b) at least a portion (Fig. 30b, portion between 168a and 168b) of the electrode (Figs. 27/30, 168) on at least one of the starting top surface (Figs. 27/30, starting top surface of 166) and the starting bottom surface (Figs. 27/30, opposing starting bottom surface of 166), such that the monolithic, bulk PZT material (Figs. 27/30, 166; [Column 16, lines 64-65]) comprises a plurality of electrodes (Figs. 27/30, 165/168a-b) consisting of a plurality of discrete electrodes (Figs. 27/30, 165/168a-b) on (Figs. 27/30) the at least one of the starting top surface (Figs. 27/30, starting top surface of 166) and the starting bottom surface (Figs. 27/30, opposing starting bottom surface of 166) and at least one electrode (Figs. 27/30, 165/168a-b) on the at least one of the respective starting bottom surface (Figs. 27/30, opposing starting bottom surface of 166) and the starting top surface (Figs. 27/30, starting top surface of 166).  
Regarding claim 5, Koshikawa discloses the method of claim 4, wherein the direct write (maskless) micropatterning technique (Figs. 27/30; [Column 15, 
Regarding claim 6, Koshikawa discloses the method of claim 4, further comprising removing (Fig. 30b) at least a portion (Fig. 30b, portion between 168a and 168b) of at least one of the non-electrode containing starting top surface (Figs. 27/30, starting top surface of 166 between 168a and 168b) and the non-electrode containing starting bottom surface (Figs. 27/30, opposing starting bottom surface of 166) to form at least one non-electrode containing intermediate surface (Figs. 27/30, intermediate surface of 166 between 168a and 168b).  
Regarding claim 7, Koshikawa discloses the method of claim 6, comprising forming asymmetric intermediate surfaces (Figs. 27/30, intermediate surfaces between 168a and 168b) in the respective non-electrode containing regions (Figs. 27/30, region between 168a and 168b) of the starting top surface (Figs. 27/30, starting top surface of 166) and the starting bottom surface (Figs. 27/30, opposing starting bottom surface of 166).  
Regarding claim 8, Koshikawa discloses the method of claim 4, comprising forming the monolithic piezoelectric actuator (Figs. 27/30; [Abstract]) into a beam shape (Figs. 27/30; Fig. 30a) in a length, L (Figs. 27/30; Fig. 30a, length of beam), direction (Figs. 27/30; Fig. 30a, length direction) width of beam) and a height, H (Figs. 27/30; Fig. 30a, height of beam), where W (Figs. 27/30; Fig. 30a, width of beam) is less than (Figs. 27/30; Fig. 30a) or about equal to H (Figs. 27/30; Fig. 30a, height of beam) and W, H«L (Figs. 27/30; Fig. 30a).  
Regarding claim 9, Koshikawa discloses the method of claim 4, comprising forming the monolithic piezoelectric actuator (Figs. 27/30; [Abstract]) into a plurality of monolithic, contiguous segments (Figs. 27/30; Fig. 30a, segments of beam), each next adjoining segment (Figs. 27/30; Fig. 30a, segments of beam) of which has an in-plane orientation (Figs. 27/30; Fig. 30a, in-plane orientation) along the length, L (Figs. 27/30; Fig. 30a, length of beam), that is different (Figs. 27/30; Fig. 30a) than that of its respective prior segment (Figs. 27/30; Fig. 30a, respective prior segments of beam) by between greater (Figs. 27/30; Fig. 30a) than zero degrees (Figs. 27/30; Fig. 30a) to +90 degrees (Figs. 27/30; Fig. 30a).  
Regarding claim 10, Koshikawa discloses the method of claim 4, comprising forming the monolithic piezoelectric actuator (Figs. 27/30; [Abstract]) into a curvilinear shape (Figs. 27/30; Fig. 30a) along the length, L (Figs. 27/30; Fig. 30a, length of beam), direction (Figs. 27/30; Fig. 30a, length direction).  
Regarding claim 11, Koshikawa discloses a method for making a stage, comprising: providing a plurality of the actuators (Figs. 27/30; [Abstract]; [Column 16, lines 4-7]) according to claim 4; providing a moveable PZT platform (Figs. 27/30; Fig. 30a, movable portion); providing a respective respective connector between respective stationary portion and respective movable portion) each having a first connection (Figs. 27/30; Fig. 30a, first connector of respective first actuator; [Column 16, lines 4-7]) to a respective one (Figs. 27/30; Fig. 30a) of the plurality of piezoelectric actuators (Figs. 27/30; [Abstract]; [Column 16, lines 4-7]) and a second connection (Figs. 27/30; Fig. 30a, second connector of respective first actuator; [Column 16, lines 4-7]) to a respective portion (Figs. 27/30; Fig. 30a, movable portion to which respective actuator is connected; [Column 16, lines 4-7]) of the movable platform (Figs. 27/30; Fig. 30a, movable portion).  
Regarding claim 12, Koshikawa discloses the method of claim 11, further comprising forming a monolithic, bulk PZT device (Figs. 27/30; [Abstract]; [Column 16, lines 4-7]) in the moveable PZT platform (Figs. 27/30; Fig. 30a, movable portion).









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 4 is rejected on the ground of nonstatutory double patenting as 
being unpatentable over claim 1 of U.S. Patent No. 10,158,063. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of 16/222243 is anticipated by claim 1 of 10,158,063. 

16/222243
4. (Original) A method for monolithically making a piezoelectric actuator, comprising: providing 
a bulk piezoelectric (PZT) material that includes an electrode disposed on 
a starting top surface thereof and on an opposing starting bottom surface 
thereof, and using a direct write micropatterning technique to remove at least a portion of the electrode on at least one of the starting top surface and the starting bottom surface, such that the monolithic, bulk PZT material comprises a plurality of electrodes consisting of 
a plurality of discrete electrodes on the at least one of the starting top surface and the starting bottom surface and at least one electrode on the at least one of the respective starting bottom surface and the starting top surface.


10,158,063
1. A monolithic piezo actuator, comprising: 
                                                                                                                                     
a bulk piezoelectric substrate having 
                                                                                                            a starting top surface and an opposing starting bottom surface, 
and at least one intermediate surface; and a plurality of electrodes operatively disposed on the bulk piezoelectric substrate, consisting of: 

a plurality of discrete electrodes disposed on at least one of the starting top surface and the starting bottom surface and at least one electrode disposed on the at least one of the respective starting bottom surface and the starting top surface; 
wherein the piezoelectric actuator is characterized by an operative condition comprising an out-of-plane twisting motion.

Claim 6 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1 and 11 of U.S. Patent No. 10,158,063. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of 16/222243 is anticipated by claims 1 and 11 of 10,158,063. 

16/222243
6. (Original) The method of claim 4, further comprising removing at least a portion of at least one of the non-electrode containing starting top surface and the non-electrode containing starting bottom surface to form at least one non-electrode containing intermediate surface.
10,158,063
1. …at least one intermediate surface;…
11. The stage of claim 7, wherein the bulk piezoelectric substrate of each of the plurality of the piezoelectric actuators has at least one intermediate surface.

Claim 8 is rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 3 and 9 of U.S. Patent No. 10,158,063. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of 16/222243 is anticipated by claims 3 and 9 of 10,158,063. 

16/222243
8. (Original) The method of claim 4, comprising forming the monolithic piezoelectric actuator into a beam shape in a length, L, direction characterized by a width, W and a height, H, where W is less than or about equal to H and W, H«L.





10,158,063
3. The piezoelectric actuator of claim 1, characterized by a width, W, a height, H, and a length, L, where W is less than or about equal to H to enable high aspect ratio piezoelectric beam structures.
9. The stage of claim 7, wherein each of the plurality of the piezoelectric actuators are characterized by a width, W, a height, H, and a length, L, where W is less than or about equal to H.

Claim 9 is rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 4 and 10 of U.S. Patent No. 10,158,063. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of 16/222243 is anticipated by claims 4 and 10 of 10,158,063. 

16/222243
9. (Original) The method of claim 4, comprising forming the monolithic 
piezoelectric actuator into 
a plurality of monolithic, contiguous segments, each next adjoining segment of which has an in-plane orientation along the length, L, that is different than that of its respective prior segment by between greater than zero degrees to +90 degrees.








10,158,063
4. The piezoelectric actuator of claim 3, wherein the piezoelectric actuator is comprised of a plurality of monolithic, contiguous segments, each next adjoining segment of which has an in-plane orientation along the length, L, that is different than that of its respective prior segment by between greater than zero degrees to +90 degrees.
10. The stage of claim 9, wherein each of the plurality of the piezoelectric actuators is comprised of a plurality of monolithic, contiguous segments, each next adjoining segment of which has an in-plane orientation along the length, L, that is different than that of its respective prior segment by between greater than zero degrees to +90 degrees.

Claim 10 is rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 6 and 14 of U.S. Patent No. 10,158,063. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of 16/222243 is anticipated by claims 6 and 14 of 10,158,063. 

16/222243
10. (Original) The method of claim 4, comprising forming the monolithic piezoelectric actuator into a curvilinear shape along the length, L, direction.

10,158,063
6. The piezoelectric actuator of claim 3, wherein the piezoelectric actuator has a curvilinear length dimension.
14. The stage of claim 9, wherein each of the bulk piezoelectric actuators has a curvilinear length dimension.

Claim 11 is rejected on the ground of nonstatutory double patenting as 
being unpatentable over claim 7 of U.S. Patent No. 10,158,063. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of 16/222243 is anticipated by claim 7 of 10,158,063. 

16/222243
11. (Original) A method for making a stage, comprising: providing a plurality of the actuators according to claim 4; providing a moveable PZT platform; providing a respective plurality of deformable connectors each having a first connection to a respective one of the plurality of piezoelectric actuators and a second connection to a respective portion of the movable platform.

10,158,063
7. A stage, comprising: a PZT base; a plurality of the piezoelectric actuators of claim 1 disposed on the base; a movable platform disposed on the base; and a plurality of deformable connectors each having a first connection to a respective one of the plurality of piezoelectric actuators and a second connection to a respective portion of the movable platform, wherein the stage is electrically controllable.

Claim 12 is rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 15-16 and 18 of U.S. Patent No. 10,158,063. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of 16/222243 is anticipated by claims 15-16 and 18 of 10,158,063. 


16/222243
12. (Original) The method of claim 11, further comprising forming a monolithic, bulk PZT device in the moveable PZT platform.






10,158,063
15. The stage of claim 7, wherein the moveable platform is PZT.
16. The stage of claim 15, wherein the moveable PZT platform integrally comprises a monolithic, bulk PZT device.
18. The stage of claim 7, further comprising a monolithic, bulk PZT device mounted on the moveable platform.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837